IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,383


EX PARTE GILBERT AMEZQUITA, Applicant, 




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



	Cochran, J., filed a concurring opinion.

O P I N I O N


	This is an extremely close question.  There is sufficient evidence in the habeas
corpus record to support either an affirmative or negative finding of ineffective assistance
of counsel.  Reasonable people can and do differ on that question.  It is precisely for that
reason that we normally defer to the trial judge's assessment of the pertinent evidence
because her assessment is based upon having heard all of the testimony at the original
trial, having made reasonable inferences from all of the evidence, and having made
credibility and demeanor determinations that the cold written record before us cannot
adequately convey.  
	The trial judge found that trial counsel was constitutionally ineffective and she
recommends that applicant be granted a new trial.  There is sufficient evidence in the
record that supports her findings and recommendation.  I therefore agree that we should
accept her recommendation, although, based upon the conflicting (sometimes
contradictory) evidence, I would also have deferred to contrary factual findings and
recommendations.  I join the majority opinion.

Filed:  November 22, 2006
Publish